 



[Non-Employee Director – Time-Based Vesting]

 

NOTICE OF RESTRICTED STOCK AWARD GRANT UNDER THE

 

XTANT MEDICAL HOLDINGS, INC. 2018 equity INCENTIVE PLAN

 

Xtant Medical Holdings, Inc., a Delaware corporation (the “Company”), pursuant
to the Xtant Medical Holdings, Inc. 2018 Equity Incentive Plan (as may be
amended from time to time, the “Plan”), hereby grants to the Non-Employee
Director (as defined in the Plan) named below (the “Director”), the number of
restricted shares of the Company’s Common Stock, par value $0.000001 per share
(collectively, the “Restricted Stock”). The Restricted Stock is subject to all
of the terms and conditions set forth in this Notice of Restricted Stock Award
Grant (this “Grant Notice”), in the Restricted Stock Award Agreement attached
hereto (the “Award Agreement”), and in the Plan, all of which are incorporated
herein in their entirety. Capitalized terms not otherwise defined herein will
have the meaning set forth in the Plan. This Restricted Stock grant has been
made as of the grant date indicated below, which shall be referred to as the
“Grant Date.”

 

Grant ID: [Insert Grant ID number]     Director: [Insert Director Name]    
Grant Date: [Insert Grant Date]     Total Number   of Shares of   Restricted
Stock: [Insert Number of Underlying Shares], subject to adjustment as provided
in the Plan.     Vesting Schedule: Except as otherwise provided in Section 3 of
the Award Agreement, the Restricted Stock will vest and become non-forfeitable:
      [on a cumulative basis, on the one-year anniversary of the Grant Date with
respect to one-half of the number of shares subject thereto on the Grant Date
and on the two-year anniversary of the Grant Date with respect to the remaining
number of shares subject thereto on the Grant Date]       OR       [in full on
[___________]/the [one/two/three/four]-year anniversary of the Grant Date];    
  Provided, however, that the Director remains continuously a Non-Employee
Director on the Company’s Board of Directors or provides services to the Company
or any Subsidiary (the “Service”) through the applicable vesting date.

 

* * * * *

 

   

 

 



The Director must accept this Restricted Stock grant by executing this Grant
Notice in the space provided below and returning such original execution copy to
the Company or otherwise indicating affirmative acceptance of the Restricted
Stock grant electronically pursuant to procedures established by the Company
and/or its third party administrator. The undersigned Director acknowledges that
he or she has received a copy of this Grant Notice, the Award Agreement, the
Plan and the Plan Prospectus. As an express condition to the grant of the
Restricted Stock hereunder, the Director agrees to be bound by the terms of this
Grant Notice, the Award Agreement and the Plan. The Director has read carefully
and in its entirety the Award Agreement. This Grant Notice, the Award Agreement
and the Plan set forth the entire agreement and understanding of the Company and
the Director with respect to the grant, vesting and administration of this
Restricted Stock award and supersede all prior agreements, arrangements, plans
and understandings. This Grant Notice (which includes the attached Award
Agreement) may be executed in two counterparts each of which will be deemed an
original and both of which together will constitute one and the same instrument.

 

* * * * *

 

XTANT MEDICAL HOLDINGS, INC.   Director                     By: [Name of
Officer]   [Name of Director]   Title: [Title of Officer]      

 

2

 

 

RESTRICTED STOCK AWARD AGREEMENT

 

Pursuant to the Notice of Restricted Stock Award Grant (the “Grant Notice”) to
which this Restricted Stock Award Agreement (this “Agreement”) is attached and
which Grant Notice is included in and part of this Agreement, and subject to the
terms of this Agreement and the Xtant Medical Holdings, Inc. 2018 Equity
Incentive Plan (as may be amended from time to time, the “Plan”), Xtant Medical
Holdings, Inc., a Delaware corporation (the “Company”), and the Director named
in the Grant Notice (the “Director”) agree as follows.

 

1. Incorporation of Plan; Definitions. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement will be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement or in
the Grant Notice will have the same meanings as set forth in the Plan. The
provisions of this Agreement will be interpreted as to be consistent with the
Plan and any ambiguities in this Agreement will be interpreted by reference to
the Plan. In the event that any provision of this Agreement is not authorized by
or is inconsistent with the terms of the Plan, the terms of the Plan will
prevail. Pursuant to and in accordance with the terms of the Plan, the Committee
will have final authority to interpret and construe the Plan and this Agreement
and to make any and all determinations thereunder, and its decision will be
final, binding and conclusive upon the Director and his or her legal
representatives in respect of any questions arising under the Plan or this
Agreement. A copy of the Plan and the Plan Prospectus have been delivered to the
Director together with this Agreement.

 

2. Grant of Restricted Stock. The Company hereby grants to the Director that
number of shares of Restricted Stock set forth in the Grant Notice, subject to
adjustment as provided in the Plan, and each of which, once vested pursuant to
this Agreement, will become non-forfeitable, subject to the terms, conditions
and restrictions set forth in this Agreement and in the Plan.

 

3. Vesting; Forfeiture.

 

3.1 Service-Based Vesting Condition. Except as otherwise provided in this
Section 3 or this Agreement or the Plan, the Restricted Stock will vest and such
vested Restricted Stock will become non-forfeitable in the amounts and on the
date(s) as indicated in the Vesting Schedule set forth in the Grant Notice (each
a “Vesting Date”) and as set forth in this Agreement and in the Plan; provided,
however, that the Director continuously provides Services through the applicable
Vesting Date.

 

3.2 Change in Control. Except as otherwise provided in an Individual Agreement
between the Company and the Director, upon a Change in Control, all outstanding
but unvested Restricted Stock will become immediately vested and
non-forfeitable.

 

3.3 Effect of Termination of Service. Except as otherwise provided below, in
Section 13.4 or 13.5 of the Plan or in an Individual Agreement between the
Company and the Director, in the event the Director’s Service with the Company
terminates for any reason, all outstanding but unvested Restricted Stock held by
the Director as of the effective date of such termination will be terminated and
forfeited. Notwithstanding the foregoing, in the event the Director’s Service
with the Company is terminated by reason of the Director’s death, a pro rata
percentage of the unvested Restricted Stock scheduled to vest on the next
applicable Vesting Date, with such proration based on the number of days during
which the Director continuously provided Services to the Company beginning on
the Grant Date, or if a Vesting Date has occurred, the most recent Vesting Date,
and ending on the next applicable Vesting Date, multiplied by the number of
Shares of unvested Restricted Stock that were scheduled to vest on the next
applicable Vesting Date, will become immediately vested and non-forfeitable.

 

3

 

 



4. Rights of Director.

 

4.1 Service. Nothing in this Agreement will be construed as (a) a contract of
employment between the Director and the Company, (b) as a right of the Director
to continue as a director of the Company, or (c) as a limitation of the right of
the Company in accordance with Applicable Law and the Company’s charter and
bylaws to remove the Director as a director of the Company at any time, with or
without cause or not to re-elect the Director as a director of the Company.

 

4.2 Rights as a Stockholder. Except as otherwise provided in this Agreement and
in the Plan, notwithstanding any restrictions to which the Restricted Stock may
be subject, the Director will have all voting, dividend, liquidation and other
rights with respect to the Shares as if such Director were a holder of record of
shares of unrestricted Common Stock.

 

4.3 Dividends. Unless the Committee determines otherwise, any dividends or
distributions paid with respect to shares of Common Stock subject to any
unvested portion of the Restricted Stock will be subject to the same
restrictions as the shares to which such dividends, distributions or such other
payments relate. The Committee will determine in its sole discretion whether any
interest will be paid on such dividends or distributions.

 

4.4 Restrictions on Transfer. Except pursuant to testamentary will or the laws
of descent and distribution or as otherwise expressly permitted by the Plan, no
right or interest of the Director in the Restricted Stock prior to the vesting,
issuance or settlement of the Restricted Stock will be assignable or
transferable, or subjected to any lien, during the lifetime of the Director,
either voluntarily or involuntarily, directly or indirectly, by operation of law
or otherwise. Any attempt to transfer, assign or encumber the Restricted Stock
other than in accordance with this Agreement and the Plan will be null and void
and the Restricted Stock for which the restrictions have not lapsed will be
forfeited and immediately returned to the Company.

 

5. Miscellaneous.

 

5.1 Governing Law. The validity, construction, interpretation, administration
and effect of this Agreement and any rules, regulations and actions relating to
this Agreement will be governed by and construed exclusively in accordance with
the laws of the State of Delaware, notwithstanding the conflicts of laws
principles of any jurisdictions.

 

5.2 Interpretation. Any dispute regarding the interpretation of this Agreement
will be submitted by the Director or by the Company forthwith to the Committee
for review. The resolution of such a dispute by the Committee will be final and
binding on all parties.

 

5.3 Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement will inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement will be binding upon
the Director and his or her heirs, executors, administrators, successors and
assigns.

 

5.4 Notices. All notices, requests or other communications provided for in this
Agreement must be made, if to the Company, to Xtant Medical Holdings, Inc.,
Attn: Chief Financial Officer, 664 Cruiser Lane, Belgrade, MT 59714, and if to
the Director, to the last known mailing address of the Director contained in the
records of the Company. All notices, requests or other communications provided
for in this Agreement must be made in writing either (a) by personal delivery,
(b) by facsimile or electronic mail with confirmation of receipt, (c) by mailing
in the United States mails or (d) by express courier service. The notice,
request or other communication will be deemed to be received upon personal
delivery, upon confirmation of receipt of facsimile or electronic mail
transmission or upon receipt by the party entitled thereto if by United States
mail or express courier service; provided, however, that if a notice, request or
other communication sent to the Company is not received during regular business
hours, it will be deemed to be received on the next succeeding business day of
the Company.

 

4

 

 



5.5 Electronic Delivery and Acceptance. The Company may, in its sole discretion,
deliver any documents related to the Restricted Stock by electronic means or
request the Director’s consent to participate in the Plan by electronic means.
The Director hereby consents to receive all applicable documentation by
electronic delivery and to participate in the Plan through an on-line system
established and maintained by the Company or a third party vendor designated by
the Company.

 

5.6 Other Laws. The Company will have the right to refuse to issue to the
Director or transfer any shares of Common Stock subject to the Restricted Stock
if the Company acting in its absolute discretion determines that the issuance or
transfer of such shares might violate any Applicable Law.

 

5.7 Investment Representation. The Director hereby represents and covenants that
(a) any share of Common Stock acquired upon the vesting of the Restricted Stock
will be acquired for investment and not with a view to the distribution thereof
within the meaning of the Securities Act of 1933, as amended (the “Securities
Act”), unless such acquisition has been registered under the Securities Act and
any applicable state securities laws; (b) any subsequent sale of any such shares
will be made either pursuant to an effective registration statement under the
Securities Act and any applicable state securities laws, or pursuant to an
exemption from registration under the Securities Act and such state securities
laws; and (c) if requested by the Company, the Director will submit a written
statement, in form satisfactory to the Company, to the effect that such
representation (x) is true and correct as of the date of vesting of any shares
of Common Stock hereunder or (y) is true and correct as of the date of any sale
of any such share, as applicable. As a further condition precedent to the
delivery to the Director of any shares of Common Stock subject to the Restricted
Stock, the Director will comply with all regulations and requirements of any
regulatory authority having control of or supervision over the issuance or
delivery of the shares and, in connection therewith, will execute any documents
which the Company will in its sole discretion deem necessary or advisable.

 

5.8 Non-Negotiable Terms. The terms of this Agreement and the Restricted Stock
are not negotiable, but the Director may refuse to accept the Restricted Stock
by notifying the Company’s Chief Financial Officer in writing within thirty (30)
day after the Grant Date set forth in the Grant Notice.

 

* * * * *

 

5

 



